208 Md. 114 (1955)
117 A.2d 109
HAYDEN ET AL.
v.
WALKER ET UX.
[No. 33, October Term, 1955.]
Court of Appeals of Maryland.
Decided October 13, 1955.
The cause was argued on the motion to dismiss before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
Robert C. Heeney for the appellants on the motion to dismiss.
*115 Vivian V. Simpson and Joseph B. Simpson, Jr., for the appellees on the motion to dismiss.
Decided, per curiam, October 13, 1955.
PER CURIAM:
The motion to dismiss the appeal in this case on the ground that the same was prematurely taken is hereby granted and the appeal is hereby dismissed; but any of the questions sought to be raised on this appeal may be raised on any subsequent appeal from a final decision of the Circuit Court for Montgomery County in the same proceedings involved in this appeal.
Costs to be paid by the appellants.